Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 12/10/2020. In virtue of this communication, claims 1 – 11 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (hereinafter “Sun”) (Pub # US 2015/0289292 A1) in view of Lee et al. (hereinafter “Lee”) (Pub # US 2017/0013610 A1).
Regarding claims 1 and 6, Sun discloses a method for performing a random access (RA) procedure by a user equipment (UE) (i.e., terminal in Fig. 9, UE in Fig. 10) in a wireless communication system (see Fig. 9, Fig. 10), the method comprising: 
transmitting a RA preamble and a payload to a network (i.e., base station (BS) in Fig. 9) (see 410 in Fig. 4, [0026], 905, 910 in Fig. 9, [0101] – [0102], [0141] for the terminal transmits RA preamble (PRACH) and payload data to the BS); 

if the first RAR is detected (see 915 with ACK feedback in Fig. 9), re-transmitting the payload (see sending payload data 920 in Fig. 9) to the network (see [0108], [0129], [0130], [0141], [0155] for the UE detects the PDCCH including ACK from the BS then transmits remaining payload data to the BS, thus re-transmitting).
Sun teaches that the BS sends a contention resolution to the terminal.
Sun does not disclose specifically that the UE monitoring a second RAR using a second identifier, and if a second RAR is detected, considering a contention resolution successfully completed.
In an analogous art, Lee discloses that the UE monitoring a second RAR using a second identifier, and if a second RAR is detected, considering a contention resolution successfully completed (see [0112], where Lee discussed a first unique identifier is RA-RNTI and a random access response that is a response for transmission of a random access preamble of the UE, see [0222] for the UE detects the PDCCH masked with RA-RNTI that corresponds to PRACH, and see [0231] – [0232], [0235] where Lee discusses that C-RNTI as an identifier of its own, the UE attempts the receipt of PDCCH using the C-RNTI of itself, and if the PDCCH is received through the C-RNTI of its own before the contention resolution timer is terminated, the UE judges itself to succeed in the contention and determines that the random access procedure has been completed).

Regarding claims 2 and 7, Sun in view of Lee disclose considering the contention resolution unsuccessfully completed, if both the first RAR and the second RAR are not detected (see Sun, [0054], [0057], [0109], [0130], [0138], [0142] for NACK in RAR, and see Lee, [0234] – [0235] for failure in contention resolution).The motivation would provide the UE judges itself to fail in the connection and renews the random access procedure, or informs the fact of failure to the higher layer such that minimize latency and high energy efficiency of a user equipment in wireless communication systems, as discussed by Lee (see Lee, [0003], [0005]). 
Regarding claims 3 and 8, Sun in view of Lee disclose wherein a minimum value of the second identifier is greater than a maximum value of the first identifier (see Lee, [0229] for the unique identifier of its own is longer than C-RNTI). The motivation would provide the UE judges itself to fail in the connection and renews the random access procedure, or informs the fact of failure to the higher layer such that minimize latency and high energy efficiency of a user equipment in wireless communication systems, as discussed by Lee (see Lee, [0003], [0005]). 

Regarding claims 5 and 10, Sun in view of Lee disclose wherein the RA preamble is transmitted via a physical random access channel (PRACH) and the payload is transmitted via a contention based physical uplink shared channel (PUSCH) (see Sun, [0012], [0022], [0062], [0105], and see Lee, [0114], [0234], [0288][0249], [0256] for PRACH and content-based PUSCH). The motivation would provide minimize latency and high energy efficiency of a user equipment in wireless communication systems, as discussed by Lee (see Lee, [0003], [0005]). 
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (hereinafter “Sun”) (Pub # US 2015/0289292 A1) in view of Lee et al. (hereinafter “Lee”) (Pub # US 2017/0013610 A1) as applied to claim 6 above, and further in view of Kim et al. (hereinafter “Kim”) (Patent # US 10,203,699 B1).


Sun in view of Lee do not disclose specifically that at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE.
In an analogous art, Kim teaches that at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE (see Kim, Fig. 1, col. 5 line 64 through col. 6 line 45 for vehicle platform including controller units coupled to ADAS controller coupled to the network via signal lines).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Sun/Lee, and have one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE thereby provide selectively control and/or enhance ADAS functionality of vehicles such that selective control advantageously improve ADAS quality, as discussed by Kim (see Kim, col. 3 lines 14 - 24). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645